Title: From John Adams to Timothy Pickering, 8 April 1799
From: Adams, John
To: Pickering, Timothy



Sir
Quincy April 8th 1799

I return you the three letters to the Queen of Portugal signed, which were inclosed in your favor of the 20th of March.
From an accquaintance, which I have ever considered as a friendship, with the Chevalier De Freire for thirteen or fourteen years, and from the pleasure I always received from his society, I regrett very much his departure from the United States. Whatever civilities or presents have been offered to ministers of his rank from other powers upon takeing leave, as to the Count de Moutier and Mr. Hammond for examples, I wish may be shewn to him. In whatever country he may be I wish to him & his lady every prosperity.
I have the / honor to be Sir your humble servant
